AO 440(Rev.06/12)Sul
                   nmonsinaCivilAction .           .                                                                                             . ..             ..   ..
    Case 0:19-cv-61069-WPD Document 24 Entered on FLSD Docket 07/24/2019 Page 1 of 1
                                 U NITED STATES D ISTRICT C O                                                                           T
                                                                                                      forthe
                                                         Southern DistrictofFlorida

     MARK W .LILLY and SIMPLIFY BIZ,INC.,



                      Plaintœfls)
                                                                                                                     CivilAction N o.O.
                                                                                                                                      'lg-6lo6g-civ-Dimitroul
                                                                                                                                                            eas/snow
    SANTANDER CONSUM ER USA lNC.1d/b/a
     CHRYSLER CAPITAL and ENTERPRISE
 FINANCIAL GROUP,INC.d/b/a EFG COM PANIES

                     Dejèndantls)

                                                            SUM M ONS IN A CIVIL ACTION

To:(Depndant'
            snameandaddress) ENTERPRISE FINANCIAL GROUP,INC.,d/b/a EFG COM PANIES
                                    c/o NRAIServices,Inc.,Registered Agent
                                    1200 South Pine Island Road
                                    Plantation,Florida 33324




        A lawsuithasbeen filed a'
                                gainstyou.

        W ithin 21daysafterserviceofthissummonsonyou(notcountingtheday youreceivedit)- or60daysifyou
are theUnited Statesora United States agency,oran officerorem ployee oftheUnited States described in Fed.R.Civ.
P.12(a)(2)or(3) youmustserveontheplaintiffan answertotheattached complaintoramotionunderRule 12'of
theFederalRulesofCivilProcedure. The answerorm otion mustbe served on theplaintifforplaintiff'sattorney,
whosename and addressare: David F.Tamaroff,Esq.'
                                    MORGAN & MORGAN,P.A.IBqsinessTri
                                                                   alGroup
                                    703 W aterford W ay,Suite 1050,Miam i,Florida 33126-4678
                                    TeI:(305)929-1922 IFax:(305)929-4678
                                    dtamaroff@fodhepeople.com

        lfyoufailtorespond,judgmentby defaultwillbeenteredagainstyouforthereliefdemandedinthecomplaint.
Y ou also m ustfileyouransw erormotion with thecourt.

                                                              qjjyl'ftllltg;,
                                            ox.
                                                     N111h
                                               % $ . -..... y,
                                                                    --                  z;
                                                                                             'Ox zz
                                                                                                                     An%        oyp w
                                          v. -
                                           s% <e             .                w -...zo ..>
                                                                                                       e'
              f    e / *                                                                                >*
                                                                                                         .a
                         . fl           *
                                        .
                                        %%      V    ,e  *                         '*
                                         *                                            **x '
              .                        w.. Nx .e o                                                   ' ' fc
                                                                                                    ,ze
                                                                                                      voz .
               -'x k. . &.k.21        .
                                      'z
                                       .  xN
                                           .x
                                            -.
                                             .  e'   %f    u-x<.
                                                               'j
                                                       'u t''. l' .l g-
                                                                      .
                                                                      e :.r .
                                                                            w-:.                 ** .(-''.-  *
                                                                                                             .
                                                                                                             '
                                    wC w.                  vk'wt..:.. .j                            x        ..
 Zt0*
    *                              -  .
                                   a- ' z  ..  ?'         .
                                                         ..y'
                                                            *
                                                           :..1
                                                              :(
                                                               .N: .
                                                                   '
                                                                   *
                                                              *K..V.
                                                            :1,    ..
                                                                    ,
                                                                    '.
                                                                    .'2
                                                                      .
                                                                     -- -iN
                                                                          '
                                                                          ,-..
                                                                             s
                                                                             ' :   '
                                                                               .à ..-
                                                                             t..     %
                                                                                     '
                                                                                     X       '.)
                                                                                              '.     K  6
                                                                                                -r;) r *-..
                                                                                                          -'
                                                                                                           t
                                                                                                          -..*
                                                                                                           '. .
                                                                                                              .*.
                                                                                                               .e:
                                  :.'
                                    .
                                    :u
                                    w.       z     %%eF
                                                    '. e-  t
                                                          ..
                                                           i.;u
                                                              z':1 E
                                                                   ;c
                                                                  4. .
                                                                    .'
                                                                     t
                                                                     ''.
                                                                     ..
                                                                      4r..'
                                                                       $'  ' '
                                                                           .z-
                                                                             ..
                                                                              1$.s;.I.:'..:.rù
                                                                                     '
                                                                                    ï'       ' .-
                                                                                             ..'.; ' (     ..' . ,
                                                                                                                w.
                                  ..
                                  m
                                  ..
                                    '
                                    ,        I     ï
                                                   q
                                                   hv
                                                    .t Y
                                                      y'wJu:
                                                           .-
                                                            .rr
                                                              '%
                                                               '
                                                               :
                                                               zz. '
                                                                   kf
                                                                    e
                                                                    e.
                                                                     .
                                                                     k4
                                                                      .
                                                                      xv J4 s t*..
                                                                                 wk.6,.
                                                                                      .  .  .         ; ;*
                                                                                                         .*
                                                                                                          -
                                                                                                          ..
                                                                                                           .
                                                                                                           ..
                                                                                                            .  .
                                                                                                               - z
                                                                                                                 .
                                                                                                                 .                SignatureofclerkorDepN/.
                                                                                                                                                         yClerk
                                    x'       y     q
                                                   k. m
                                                      I
                                                      ' )
                                                       ,v.tXCz;.Y
                                                                iz-.
                                                                   >
                                                                   ,p,
                                                                     ca<  .
                                                                         a.''.'
                                                                              %x.'
                                                                                 v %-Y' r Q'               -'x .,'
                                   .w .
                                      w
                                     w.
                                      p' +   o1:x .   x. r      :
                                                                ap
                                                                 '
                                                                 ,
                                                                 çj.
                                                                   #
                                                                   j-
                                                                    g .
                                                                      ,
                                                                      t$
                                                                       ls
                                                                        >xv l
                                                                            y   ,'> z,...                 w,. ...
                                      V D . * 6Awt            eq?.%lx
                                                               z/      'htV a.: z                 '.r Q'x
                                       .e .,. V %                                              e           .
                                                                                                           w,
                                                                                                           .
                                        V<k5h/ >, *'                                      *               %'
                                          ee   ag Ve*
                                           eee / .
                                                        '*  .w.......-.
                                                           S o 3-Rfv
                                                                                 '
                                                                               J.-
                                                                                   sx
                                                                                   '
                                                                                    *'v       N
                                                                                              p wa     -
                                                                                                        o
                                                                                                        %%.
                                                zzQny   U , pv xv
                                                 zzo os FL, sï9 %%%
                                                          ''ëtttlââl.O     '%:%
                                                                     .ù tt!- .k
